This suit was brought to recover unpaid principal and interest on bonds issued by the United States in 1790 when Congress passed an act providing for the assumption by the Government of the United States of debts of the Continental Congress. The bonds are alleged to be part of the estate of Joseph Ball, deceased. Defendant moved for summary judgment contending that under the Act of April 28, 1796, 1 Stat 458, final dividend payment on the 6% 1790 stock was to be made in 1818 and final payment on the deferred 6% 1790 stock was to be made in 1824 and that therefore the owners had had the right to demand payment in 1818 and 1824 and the claims, having accrued more than six years prior to the filing of the petition, are barred under the statute of limitations applicable to suits in the Court of Claims. 28 U.S.C. § 2501. On April 12, 1965, the court considered defendant’s motion, plaintiff’s opposition thereto, and without oral argument concluded that the claim was barred by the above statute of limitations and the petition was dismissed.
*1292On. January 17, 1966, plaintiff’s petition for writ of cer-tiorari was denied by tlie United States Supreme Court, 382 U.S. 975.